Citation Nr: 1329290	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  13-19 255	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) 
in excess of 10 percent for right knee ACL tear with 
meniscal tear with instability.  

2.  Entitlement to an initial disability rating (evaluation) 
in excess of 10 percent for gastroesophageal reflux disorder 
(GERD).  



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2013 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
November 1981 to September 2002.   

2.  On July 30, 2013, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran, which was forwarded by the RO, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2012).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran wrote, in a July 
2013 letter, that he would like to withdraw his appeal.  
Because the Veteran has withdrawn this appeal, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


